UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4365


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE LOUIS ROSEDERIE SMITH, a/k/a WL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:13-cr-01017-JFA-5)


Submitted:   February 25, 2016            Decided:   April 8, 2016


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, L.L.C., Columbia, South
Carolina, for Appellant.   Nancy Chastain Wicker, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Willie Louis Rosederie Smith pled guilty pursuant to a plea

agreement to conspiracy to possess and distribute 500 grams of

cocaine, 28 grams of crack, and 50-100 kilograms of marijuana.

On   appeal,   counsel        filed   a       brief    pursuant   to    Anders     v.

California,    386 U.S. 738   (1967),         asserting   there    are     no

meritorious grounds for appeal, but asking whether the district

court erred by denying Smith’s motion to withdraw his guilty

plea.    We affirm.

     We find no abuse of discretion by the district court in

denying Smith’s motion to withdraw his guilty plea.                     See United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000) (providing

review    standard).      The     district       court    held    a    hearing    and

properly analyzed Smith’s motion under United States v. Moore,

931 F.2d 245, 248 (4th Cir. 1991).                We find no reversible error

in this regard.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                       This

review includes the issues raised in Smith’s pro se supplemental

brief.     We therefore affirm Smith’s conviction and sentence.

This court requires that counsel inform Smith, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Smith requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

                                          2
counsel   may   move    in   this   court   for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Smith.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented     in   the   materials   before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3